Citation Nr: 1743722	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of right elbow fracture.

2.  Entitlement to a rating in excess of 10 percent for residuals of right elbow fracture, supination, effective April 27, 2017.

3.  Entitlement to a rating in excess of 10 percent for psoriasis.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to February 1997, November 2001 to February 2002 and from December 2003 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision and by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the proceeding is of record.  

In December 2016, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

In a May 2017 rating decision, a rating of 10 percent was assigned to supination as a residual of the Veteran's right elbow fracture, effective April 27, 2017.  The Veteran has not formally appealed this decision, but as this rating was assigned in connection with the Veteran's appeal for an increased rating for his right elbow disability, the Board has added it to the issues on the title page.  

As noted in the December 2016 remand, in his December 2011 notice of disagreement with the drill pay adjustment, the Veteran raises an issue regarding a perceived shortage in the compensation he has received from VA regarding his right elbow since June 2006.  The Board is not clear on whether the Veteran is questioning the rating or effective date assigned to that disability or with the amount of money the Veteran received.  Regardless, the issue has not been addressed by the RO, and so is again REFERRED for appropriate action.  

The December 2013 Gulf War examiner noted that the Veteran had scarring associated with lesions he experienced in service.  No scar disabilities have been adjudicated by the RO, and so the Board REFERS this finding to the RO for appropriate action.

When this appeal was previously before the Board, the issue of entitlement to an increased rating for psoriasis was stayed, pursuant to a decision by the Court of Appeals for the Federal Circuit in Johnson v. McDonald, 862 F.3d 1351 (2017), which reversed and remanded a March 2016 decision by the Court of Appeals for Veterans Claims (Court).  As the Federal Circuit has issued an opinion in this case, the stay has been lifted, and adjudication of the increased rating claim for psoriasis is resumed.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to an increased rating for psoriasis is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

Throughout the appeal period, residuals of right elbow fracture are manifested by flexion to no less than 85 degrees with pain and extension to no greater than 40 degrees with painful supination. 






CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for residuals of right elbow fracture have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2017).

2.  The criteria for a rating of 10 percent, but no greater, for residuals of right elbow fracture, supination, have been met prior to April 27, 2017.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2017).

3.  The criteria for a rating in excess of 10 percent for residuals of right elbow fracture, supination, effective April 27, 2017, have not been met. 38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5213 (2017).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all available pertinent VA and private treatment records have been obtained.  The Veteran has not identified any other outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II. Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Once the maximum rating for limitation of motion for the given joint is reached, § 4.40 and § 4.45 do not provide for a higher rating due to pain.  Johnston, 10 Vet. App. at 85.  

Ratings for the upper extremities are generally dependent on whether the extremity is the major (dominant) extremity or the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69 (2017).  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Id.  Only one hand shall be considered dominant. VA examination results reflect that the Veteran is left-handed, thus the rating percentages for the minor arm apply.

Limitation of flexion of the forearm is rated under Diagnostic Code 5206.  For the minor forearm, a 20 percent disability rating is warranted for elbow flexion limited to 90 degrees and for elbow flexion limited to 70 degrees.  A 30 percent disability rating is warranted for elbow flexion limited to 55 degrees.  A 40 percent disability rating is warranted for elbow flexion limited to 45 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5207, a 40 percent rating is assigned for extension of the minor forearm limited to 110 degrees.  A 30 percent rating is assigned for extension of the minor forearm limited to 100 degrees.  A 20 percent rating is assigned for extension of the minor forearm limited to 90 or 75 degrees.  A 10 percent rating is assigned for extension of the minor forearm limited to 60 or 45 degrees.  Id.

Diagnostic Code 5208 assigns a 20 percent rating where flexion of either forearm is limited to 100 degrees and extension is limited to 45 degrees warrants.  Id.

As relevant to the minor arm, Diagnostic Code 5213, impairment of supination and pronation, provides that loss supination or pronation (bone fusion) with the hand fixed in supination or hyperpronation warrants a 30 percent rating.  The hand fixed in full pronation and the hand fixed near the middle of the arc or moderate pronation both warrant a 20 percent rating.   Limitation of pronation with motion lost beyond the middle of arc and motion lost beyond the last quarter of arc, with the hand not approaching full pronation, are both also assigned a 20 percent evaluation.  Limitation of supination to 30 degrees or less warrants a 10 percent evaluation.  Id.

Full elbow extension and flexion is from 0 to 145 degrees, full pronation is to 80 degrees, and full supination is to 85 degrees. 38 C.F.R. § 4.71, Plate I.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case before VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

III. Analysis

The Veteran's right elbow disability is rated as 20 percent disabling for limitation of flexion under Diagnostic Code 5206 and, effective April 27, 2017, also as 10 percent disabling for painful supination.  The Veteran contends that his disability warrants higher ratings than those assigned.

The Veteran was afforded two VA examinations of the right elbow, in January 2012 and April 2017.  In January 2012, the Veteran reported pain, stiffness, fatigue, and limitation of motion, including limitation of twisting motion.  Numbness and tingling in the right hand was also noted.  Right elbow flexion was to 120 degrees flexion with pain at 85 degrees.  Extension was not limited.  Upon repetition, flexion was additionally limited to 110 degrees and extension was limited to 40 degrees.  The examiner noted weakened movement, excess fatigability, incoordination, and pain on movement, including pain with any twisting motion.  There were no deficiencies of muscle strength.  The examiner noted supination limited to 50 degrees with normal being 80 degrees.  Pain began from 40 to 50 degrees.  No change on repetition was found.

The April 2017 VA examiner documented complaints of numbness from the elbow to the wrist, constant pain, and grinding.  Range of motion was from 40 degrees extension to 145 degrees flexion.  Supination was full to 85 degrees, but painful, and pronation was from 0 to 80 degrees.  The Veteran was unable to lift weights normally and had to modify pushups and use of a long-gun.  The examiner identified pain, weakness, fatigability, and incoordination as occurring with repetitive use, but could not describe any resultant limitation in degrees.  There was no reduction in muscle strength and no atrophy of the muscle.  The examiner noted that there was pain on passive range of motion testing and in non-weight bearing.

VA treatment notes establish that the Veteran has degenerative joint disease of the right elbow.  In September 2012, range of motion was from 35 degrees extension to 115 degrees flexion.  Supination was limited to 40 degrees.  Pronation was to 80 degrees.  The Veteran endorsed receiving injections for pain.  A January 2013 VA treatment note documented active and passive range of motion from 30 degrees extension to 120 degrees pronation.  Supination was to 50 degrees, and pronation was full.  No other treatment notes provided evidence consistent with the right elbow rating criteria.

In light of the above facts, the Board determines that the Veteran's residuals of right elbow fracture do not warrant a rating in excess of 20 percent for limitation of flexion at any time during the appeal period.  The 20 percent rating contemplates the Veteran's flexion painful at 85 degrees as documented at the January 2012 VA examination.  Flexion to less than 85 degrees was not reported at any time during the appeal period, and at times, the Veteran was able to flex the elbow to 145 degrees, which is normal range of motion for the elbow.  A rating in excess of 20 percent for flexion of the minor elbow requires flexion to no more than 70 degrees, which was not manifested during the appeal period.  

With respect to limitation of extension, range of motion measurements showed extension varying from 0 degrees, or maximum extension, to 40 degrees with no further limitation found on repetition.  A compensable rating for limitation of extension is not warranted without extension limited to 45 degrees or greater.  Therefore, the Board determines that a rating in excess of 20 percent for residuals of right elbow fracture is not warranted.

With regard to the separate 10 percent rating assigned for painful supination, the Board's review of the evidence shows that a 10 percent rating should be assigned for the entire appeal period.  The May 2017 rating decision assigned the 10 percent rating effective April 27, 2017 on the basis that that was the first date painful supination was specifically noted.  However, resolving all benefit of the doubt in the Veteran's favor, the Board finds that painful supination has been painful throughout the appeal period. 

The January 2012 VA examination and the VA treatment notes show limited supination.  The VA examination report also states that the Veteran experiences pain with any twisting motion, and VA treatment notes reference the Veteran's need for injections for pain in relation to the range of motion findings for supination and pronation.  Therefore, the Board finds it at least as likely as not that the Veteran has experienced pain with supination throughout the appeal period and assigns a 10 percent rating for painful supination for the period prior to April 27, 2017.  

However, a rating in excess of 10 percent is not warranted for painful or limited supination at any time during the appeal period.  A rating in excess of 10 percent under Diagnostic Code 5313 requires limitation of pronation or the hand fixed in pronation or supination.  None of these manifestations have been found during the appeal period.  

Therefore, the Board concludes that a rating in excess of 20 percent is not warranted for residuals of right elbow fracture, limitation of flexion, for the entire appeal period and a separate rating in excess of 10 percent is not warranted for residuals of right elbow fracture, supination, from April 27, 2017 to the present.  Those claims are denied.  

The Board has, however, determined that a rating of 10 percent, but no greater, is warranted for residuals of right elbow fracture, supination for the period prior April 27, 2017.  


IV. Additional Considerations

The Board has considered the impact of the Veteran's right elbow disability on his employment.  The record reflects that the Veteran is gainfully employed in law enforcement.  Consequently, the issue of entitlement to total disability rating based on individual unemployability (TDIU) is not raised by the record and need not be further discussed.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board has duly considered the benefit of the doubt doctrine and assigned the 10 percent rating for right elbow supination prior to April 27, 2017.  As the preponderance of the evidence is against ratings in excess of the ratings assigned, the claims must otherwise be denied.  38 U.S.C.A. § 5107; see also Gilbert.  


ORDER

Entitlement to a rating in excess of 20 percent for residuals of right elbow fracture is denied.

Entitlement to a rating of 10 percent, but no greater, for residuals of right elbow fracture, supination, prior to April 27, 2017 is granted.

Entitlement to a rating in excess of 10 percent for residuals of right elbow fracture, supination, effective April 27, 2017, is denied.


REMAND

With regard to the Veteran's psoriasis rating claim, the Board determines that a remand is necessary so that the Veteran may be afforded an additional VA examination to assess the current severity of his skin disability.  The most recent VA examination specifically to assess psoriasis was performed in January 2012.  Further, at his July 2016 hearing, the Veteran testified that his disability had become worse since that examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   




Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  The Veteran should be afforded the appropriate examination to determine the current degree of severity of his psoriasis.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  

3.  Then, adjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


